COURT OF APPEALS
                                EIGHTH DISTRICT OF TEXAS
                                     EL PASO, TEXAS

                                                §
 LINDA S. RESTREPO AND
 CARLOS E. RESTREPO D/B/A                       §
 COLLECTIVELY RDI GLOBAL                                       No. 08-13-00153-CV
 SERVICES AND                                   §
 R&D INTERNATIONAL                                                  Appeal from
                                                §
                       Appellants,                          County Court at Law No. 5
                                                §
 v.                                                          of El Paso County, Texas
                                                §
 ALLIANCE RIGGERS &                                          (TC # 2012-DCV-04523)
 CONSTRUCTORS, LTD.,                            §

                       Appellee.                §


                                       JUDGMENT

       The Court has considered this cause on the record and concludes the appeal should be

dismissed for want of jurisdiction, in accordance with the opinion of this Court. We therefore

dismiss the appeal. We further order that because Appellant is indigent, no order regarding costs

is made. We further order that this decision be certified below for observance.

       IT IS SO ORDERED THIS 24TH DAY OF JULY, 2013.



                                     ANN CRAWFORD McCLURE, Chief Justice

Before McClure, C.J., Rivera, and Rodriguez, JJ.
Rivera, J., not participating